Court of Appeals
                                           Third District of Texas
                                           P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                  wAfyw.txcourts.gov/3rdcoa.aspx
                                                         (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                        JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE                             /£
CINDY OLSON BOURLAND, JUSTICE
                                            rch/5,
                                          March/5.2015


The Honorable Velva L. Price
Criminal District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number     03-12-00452-CR
         Trial Court Case Number:    D-l-DC-10-203162

Style:    Jorge Gutierrez
          v. The State of Texas



Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         Supplemental Clerk's Record with Stated exhibits 13, 13A, 20A and 24 (DVDs).




                                                     Very truly yours,




                                                     Jeffrey D. Kyle, Clerk

  Filed In The District Court
     of Travis County, Texas—

at                /             M.
 Velva L. Price, District Owk